THE THIRTEENTH COURT OF APPEALS

                                    13-14-00296-CV


     NATALIE G. TISE AND SCOTT M. WITTE, BOTH INDIVIDUALLY AND AS
 INDEPENDENT EXECUTORS OF THE ESTATE OF JAMES R. WITTE, DECEASED
                                   v.
               THELMA LOUISE WITTE AND JAMES R. WITTE


                                   On Appeal from the
                      24th District Court of De Witt County, Texas
                             Trial Cause No. 12-07-22,348


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

the party incurring the same.

      We further order this decision certified below for observance.

December 18, 2014